DETAILED ACTION
Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  although the prior art teaches similar products with overlapping pattern layers, the prior art does not teach or reasonably suggest such a product in which the pattern layers are formed from a linear polarization liquid crystal material or phase retardation liquid crystal material, as set forth in claims 5 and 10.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 7-9, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US 2016/0255713.
Regarding claims 1-4 and 12-16, Kim teaches a flexible display panel device featuring an optical film comprising a first and second mesh patter layer, the pattern layers having an arrangement of inner holes having a polygonal shape and surrounded by partition walls (Fig. 4-7), with the centers of the pattern layers positioned in an overlapping manner and the two mesh pattern layers offset so as to cause the patterns to be misaligned such that the holes of one layer are hidden by the partition walls of another layer; see Abstract, Fig. 8, and ¶ [0040]-[0041], [0045]-[0046], [0120], [0123]-[0126].
Regarding claims 7-9, the second mesh pattern layer may correspond to the claimed “dot pattern layer” in that the second mesh pattern layer comprises an array of covered area (i.e., “dots”) surrounded by open areas.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 6, 11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2016/0255713, as applied above.
Regarding clams 6, 11, and 17-20, the teachings of Kim differ from the present invention in that Kim does not explicitly teach that there may be a bonding layer interposed between the first and second pattern layer. Kim does, however, teach that the product may comprise “two or more” such pattern layers (¶ [0023], [0029], 0035]), which one of ordinary skill in the art would have understood to mean that at least three layers may be present. When such a third layer was present, the middle of the three layers would correspond to the claimed “bonding layer.” 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IAN A RUMMEL/Primary Examiner, Art Unit 1785